DETAILED ACTION
1.	This office action is a response to an application filed 11/04/2021. Claims 1-10 in the application are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/15/2021 & 02/10/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 1, line 4 recites “a spinner spreader”, however a spinner spreader is previously recited in lines 1-2, thus it is unclear whether they are the same or different spinner spreaders. For examination purposes, examiner is interpreting “a spinner spreader” as “the spinner spreader”. To correct this problem, amend line 4 to recite “the spinner spreader”.
As regards to claim 1, line 8 recites “at least one of sluices”, however a plurality of sluices is previously recited in claim 1, thus it is unclear whether they are the same or different sluices. For examination purposes, examiner is interpreting “at least one of sluices” as “at least one of sluice of the plurality of sluices”. To correct this problem, amend line 8 to recite “at least one of sluice of the plurality of sluices”.
As regards to	 claim 1, lines 9 & 10 recite the limitation “the at least one independently moveable sluice”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the at least one independently moveable sluice” as “at least one independently moveable sluice of the plurality of sluices”. To correct this problem, amend line 9 to recite “at least one independently moveable sluice of the plurality of sluices”.
As regards to claim 2, line 1 recites “each sluice”, however a plurality of sluices is previously recited in claim 1, thus it is unclear whether they are the same or different sluices. For examination purposes, examiner is interpreting “each sluice” as “each sluice of the plurality of sluices”. To correct this problem, amend line 1 to recite “each sluice of the plurality of sluices”.
As regards to	 claim 2, line 2 recites the limitation “the conveyor”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the conveyor” as “a conveyor”. To correct this problem, amend line 2 to recite “a conveyor”.
As regards to	 claim 2, line 3 recites the limitation “the first end”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the first end” as “the open first end” recited in line 2 and referenced in claim 9. To correct this problem, amend line 3 to recite “the open first end”.
Claims 2-10 are rejected at least based on their dependency from claim 1.

Claim Rejections
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-10 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 6,209,808) hereinafter Anderson.
As regards to claim 1, Anderson discloses a method of controlling spread pattern of a particulate material broadcasted by a spinner spreader 16, (abs; col 1, ln 10-col 6, ln 30; fig 1-6), comprising: 
permitting particulate material to flow through a plurality of sluices (defined in funnel units 6 & 8 by vanes 42) situated in a particulate material path between a hopper 20 and a rotating disc 10, 12, of the spinner spreader 16, each sluices (defined in funnel units 6 & 8 by vanes 42) receiving a portion of the particulate material and delivering the portion of particulate material to a radial and/or angular position on the rotating disc 10, 12 (col 3, ln 57-col 4, ln 59; col 6, ln 3-30; fig 1-2; clm 1, 6 & 13); and
adjusting the radial and/or angular position on the rotating disc 10, 12, to which the portion of particulate material from at least one of sluices (defined in funnel units 6 & 8 by vanes 42) is delivered by longitudinally translating at least one independently moveable (see fig 2, vanes are individually retained by respective bolts 48 and thus independently moveable) sluice (defined in funnel units 6 & 8 by vanes 42) independent (see fig 2, vanes are individually retained by respective bolts 48 and thus independent) of all other sluices (defined in funnel units 6 & 8 by vanes 42) of the plurality of sluices (defined in funnel units 6 & 8 by vanes 42) to change position of the at least one independently moveable (see fig 2, vanes are individually retained by respective bolts 48 and thus independently moveable) sluice (defined in funnel units 6 & 8 by vanes 42) relative to the rotating disc 10, 12, thereby changing the spread pattern of the particulate material broadcasted by the rotating disc 10, 12 (col 3, ln 57-col 4, ln 59; col 6, ln 3-30; fig 1-2; clm 1, 6 & 13).
As regards to claim 2, Anderson discloses a method (abs; col 1, ln 10-col 6, ln 30; fig 1-6), wherein each sluice of the plurality of sluices (defined in funnel units 6 & 8 by vanes 42) is an individual structure comprising side walls (see fig 1-2, walls of box 22, generally indicated at 30 & 32), an open first end 30 for receiving the particulate material from a conveyor 4, and an inclined floor ( see fig 1-2, defined by vanes 48 an d by 34) inclined downwardly from the first end 30 to an open second end 32 of the sluices (defined in funnel units 6 & 8 by vanes 42) so that the particulate material in the sluices (defined in funnel units 6 & 8 by vanes 42) flows freely out the open second end 32 (col 3, ln 57-col 4, ln 59; col 6, ln 3-30; fig 1-2; clm 1, 6 & 13).
As regards to claim 3, Anderson discloses a method (abs; col 1, ln 10-col 6, ln 30; fig 1-6), wherein each of the sluices (defined in funnel units 6 & 8 by vanes 42) in the plurality of sluices (defined in funnel units 6 & 8 by vanes 42) is independently moveable (see fig 2, vanes are individually retained by respective bolts 48 and thus independently moveable) (col 3, ln 57-col 4, ln 59; col 6, ln 3-30; fig 1-2; clm 1, 6 & 13).
As regards to claim 4, Anderson discloses a method (abs; col 1, ln 10-col 6, ln 30; fig 1-6), wherein rate at which the particulate material is delivered to the rotating disc 10, 12, is controlled to further change the spread pattern of the particulate material (col 3, ln 57-col 4, ln 59; col 6, ln 3-30; fig 1-2).
As regards to claim 5, Anderson discloses a method (abs; col 1, ln 10-col 6, ln 30; fig 1-6), wherein rotational speed of the rotating disc 10, 12, is controlled to further change the spread pattern of the particulate material (col 1, ln 21-40; col 3, ln 57-col 4, ln 59; col 6, ln 3-30; fig 1-2).
As regards to claim 6, Anderson discloses a method (abs; col 1, ln 10-col 6, ln 30; fig 1-6), wherein the floor is inclined downwardly from front center to rear side (col 3, ln 57-col 4, ln 59; col 6, ln 3-30; fig 1-2).
As regards to claim 7, Anderson discloses a method (abs; col 1, ln 10-col 6, ln 30; fig 1-6), wherein the rotating disc 10, 12, comprises first and second rotating discs 10, 12, and the plurality of sluices (defined in funnel units 6 & 8 by vanes 42) comprises first and second sets of sluices (defined in funnel units 6 & 8 by vanes 42), the first set of sluices (defined in funnel units 6 by vanes 42) delivering the particulate material to the first rotating disc 10 and the second set of sluices (defined in funnel units 8 by vanes 42) delivering the particulate material to the second rotating disc 12 (col 3, ln 57-col 4, ln 59; col 6, ln 3-30; fig 1-2).
As regards to claim 8, Anderson discloses a method (abs; col 1, ln 10-col 6, ln 30; fig 1-6), wherein the plurality of sluices (defined in funnel units 6 & 8 by vanes 42) comprises at least four sluices (defined in funnel units 6 & 8 by vanes 42, figs 1-2 show six material cavities/channels/passages) (col 3, ln 57-col 4, ln 59; fig 1-2).
As regards to claim 9, Anderson discloses a method (abs; col 1, ln 10-col 6, ln 30; fig 1-6), wherein the open first end 30 is at a top of the sluice (defined in funnel units 6 & 8 by vanes 42) (col 3, ln 57-col 4, ln 59; fig 1-2).
As regards to claim 10, Anderson discloses a method (abs; col 1, ln 10-col 6, ln 30; fig 1-6), wherein the (see fig 1-2, walls of box 22, generally indicated at 30 & 32) of each sluice (defined in funnel units 6 & 8 by vanes 42) are not common with any of the other sluices (defined in funnel units 6 & 8 by vanes 42) (col 3, ln 57-col 4, ln 59; fig 1-2).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717